--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS AGREEMENT made as of the 31st day of March, 2010.

AMONG:

KORE NUTRITION INCORPORATED, a company incorporated
pursuant to the laws of the State of Nevada and having an address at
2505 Anthem Village, Suite E-460, Henderson, Nevada 89052

(“Kore”)

AND:

CANE CLARK LLP, a law firm having an office at 3273 E. Warm
Springs Road, Las Vegas, Nevada 89120

(the “Escrow Agent”)

AND:

EACH OF THE UNDERSIGNED SHAREHOLDERS OF KORE

(collectively the “Shareholders”, each, a “Shareholder”)

WHEREAS:

A. Kore and the Shareholders wish to appoint the Escrow Agent to accept, hold
and deliver, pursuant to the terms of this Agreement, an aggregate of 4,885,011
common shares in the capital of Kore (each, a “Share”), in the amounts listed
opposite each Shareholder’s name in Schedule A attached hereto, in connection
with the closing of the Share Exchange Agreement dated February 26, 2010 (the
“Share Exchange Agreement”) between Kore, Go All In, Inc. and the shareholders
of Go All In, Inc.; and

B. Pursuant to the terms of the Share Exchange Agreement, the Shareholders have
agreed that the Shares will be held by the Escrow Agent and released only in
accordance with this Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

ARTICLE 1 - INTERPRETATION

1.

In this Agreement:

      (a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

      (b)

all references to any party, whether a party to this Agreement or not, will be
read with such changes in number and gender as the context or reference
requires; and


--------------------------------------------------------------------------------

- 2 -

  (c)

when the context hereof makes it possible, the word “person” includes in its
meaning any firm and any body corporate or politic.

ARTICLE 2 - DEPOSIT INTO ESCROW

2.

The Shareholders and Kore will, upon execution of this Agreement and the closing
of the Share Exchange Agreement, deliver certificates of Kore representing the
Shares to the Escrow Agent in such number as to easily allow the Escrow Agent to
distribute them in accordance with Exhibit B of this Agreement, and the Escrow
Agent will hold the Shares in escrow subject to the terms and conditions of this
Agreement.The Shareholders hereby appoint the Escrow Agent as the agent and
attorney-in-fact for and on behalf of the Shareholders in respect of the Shares,
on the terms and subject to the conditions set forth herein

ARTICLE 3 - ESCROW PROVISIONS

3.

The Shareholders and Kore hereby direct the Escrow Agent to retain the Shares
and not to cause anything to be done to release the same from escrow except in
accordance with this Agreement. The Escrow Agent accepts its responsibilities
hereunder and agrees to perform them in accordance with the terms hereof.

    4.

Unless prohibited by an order of a court of competent jurisdiction, the Escrow
Agent will release from escrow and deliver to the Shareholders the number of
Shares set out next to each Shareholder’s name in Schedule A attached hereto, in
accordance with the release schedule in Schedule B.

    5.

The Escrow Agent is authorized by each of the Shareholders and Kore to make the
deliveries required by Article 3 of this Agreement.

    6.

If, at any time after the date of this Agreement, Kore subdivides (by any stock
split, stock dividend, recapitalization or otherwise) its outstanding common
shares into a greater number of common shares, any Shares held in escrow
immediately prior to such subdivision will be proportionately increased. If, at
any time after the date of this Agreement, Kore combines (by combination,
reverse stock split or otherwise) its outstanding common shares into a smaller
number of common shares, any Shares held in escrow immediately prior to such
combination will be proportionately decreased. Any adjustment under this Section
6 shall become effective at the close of business on the date the subdivision or
combination becomes effective.

    7.

With respect to the preparation of this Agreement and the rights and obligations
herein, each of the parties to this Agreement acknowledges and agrees that all
parties to this Agreement have been advised to seek, and have sought or have
otherwise waived, independent legal advice with respect to this Agreement and
the documents delivered pursuant hereto.

ARTICLE 4 - ESCROW AGENT

8.

No waiver of any breach of any covenant or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof, or of any other
covenant or provision herein contained. No extension of time for performance of
any obligation or act shall be deemed an extension of the time for performance
of any other obligation or act.

    9.

All notices or other communications required or permitted hereunder shall be in
writing, and shall be sent by fax, overnight courier, registered or certified
mail, postage prepaid, return receipt requested, and shall be deemed received
upon receipt thereof, at the addresses provided by the parties from time to
time.


--------------------------------------------------------------------------------

- 3 -

10.

This Escrow Agreement shall be binding upon and shall inure to the benefit of
the permitted successors and permitted assigns of the parties hereto.

    11.

This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by their respective agents duly authorized in writing
or as otherwise expressly permitted herein.

    12.

Whenever required by the context of this Escrow Agreement, the singular shall
include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.

    13.

The parties hereto expressly agree that this Escrow Agreement shall be governed
by, interpreted under and construed and enforced in accordance with the internal
laws of the State of Nevada without reference to principles and conflicts of
laws. The parties hereto submit to the jurisdiction of the state and federal
courts sitting in Las Vegas, Nevada with respect to any dispute or controversy
arising under this Agreement.

    14.

The Escrow Agent’s duties hereunder may be altered, amended, modified or revoked
only by a writing signed by each Kore and the Shareholders.

    15.

The Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by the Escrow
Agent to be genuine and to have been signed or presented by the proper party or
parties. The Escrow Agent shall not be personally liable for any act the Escrow
Agent may do or omit to do hereunder as the Escrow Agent while acting in good
faith, excepting only its own willful misconduct, and any act done or omitted by
the Escrow Agent pursuant to the advice of the Escrow Agent’s attorneys-at-law
(other than Escrow Agent itself) shall be conclusive evidence of such good
faith.

    16.

The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

    17.

The Escrow Agent shall not be liable in any respect on account of the identity,
authorization or rights of the parties executing or delivering or purporting to
execute or deliver any documents or papers deposited or called for hereunder.

    18.

The Escrow Agent shall be entitled to employ such legal counsel, and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefore.


--------------------------------------------------------------------------------

- 4 -

The Escrow Agent has acted as legal counsel for Go All In, Inc., and may
continue to act as legal counsel for Go All In, Inc. from time to time,
notwithstanding its duties as the Escrow Agent hereunder. Each Kore and
Shareholder consents to the Escrow Agent in such capacity as legal counsel for
Go All In, Inc. and waives any claim that such representation represents a
conflict of interest on the part of the Escrow Agent. Kore and Shareholders
understand and acknowledge that the Escrow Agent, Kore and the Shareholders are
relying explicitly on the foregoing provision in entering into this Escrow
Agreement.

    19.

The Escrow Agent’s responsibilities as escrow agent hereunder shall terminate if
the Escrow Agent shall resign by written notice to Kore and Shareholders. In the
event of any such resignation, Kore and Shareholders shall appoint a successor
Escrow Agent.

    20.

If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

    21.

It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the Shares held by the
Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent’s sole discretion (i) to retain in the Escrow Agent’s possession
without liability to anyone all or any part of the Shares until such disputes
shall have been settled either by mutual written agreement of the parties
concerned by a final order, decree or judgment of a board of arbitration or a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings, or (ii) to deliver the
Shares and any other property and documents held by the Escrow Agent hereunder
to a state or Federal court having competent subject matter jurisdiction and
located in the State of Nevada in accordance with the applicable procedure
therefore.

    22.

Kore and Shareholders agree jointly and severally to indemnify and hold harmless
the Escrow Agent and its partners, employees, agents and representatives from
any and all claims, liabilities, costs or expenses (including reasonable
attorneys’ fees) in any way arising from or relating to the duties or
performance of the Escrow Agent hereunder or the transactions contemplated
hereby, other than any such claim, liability, cost or expense to the extent the
same shall have been determined by final, nonappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Escrow Agent.

    23.

In the event any vote is submitted to the holders of common stock at any time
while the Shares are held by Escrow Agent, Kore and Shareholders acknowledge
that for purposes of such vote, such Shares shall be deemed to be held
beneficially and of record by the Shareholders and the vote of the Shareholders
with respect to the Shares deposited in escrow under this Agreement shall be
deemed to be counted as if such Shares were not the subject of this Agreement.

    24.

Time is of the essence of this Agreement.

[The balance of this page intentionally left blank.]

--------------------------------------------------------------------------------

- 5 -

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the day and year first written above.

KORE NUTRITION INCORPORATED

Per: /s/ Katherine Rodgers     Authorized Signatory  

CANE CLARK LLP

Per: /s/ Scott Doney     Authorized Signatory  


EXECUTED by JEFF TODD in the presence )   of: )     )   Signature )     )  
Print Name ) /s/ Jeff Todd   ) JEFF TODD Address )     )     )     )  
Occupation )   EXECUTED by JON C. CHAN, LLC in the )   presence of: )     )    
)   Signature )     ) /s/ Jon C. Chan Print Name ) JON C. CHAN, LLC   ) BY:
JOHNNY CHAN Address )     )     )     )   Occupation )  


--------------------------------------------------------------------------------

- 6 -

EXECUTED by JASON CHI CHAN, LLC in )   the presence of: )     )     )  
Signature )     )  /s/ Jason Chi Chan Print Name )  JASON CHI CHAN, LLC   )  BY:
JASON CHAN Address )     )     )     )   Occupation )               EXECUTED by
SCOTT D. COON in the )   presence of: )     )     )   Signature )     )  /s/
Scott D. Coon Print Name )   SCOTT D. COON   )   Address )     )     )     )  
Occupation )  


--------------------------------------------------------------------------------

- 7 -

SCHEDULE A




Name of Shareholder


Address Number of
Shares
Deposited Into
Escrow Jeff Todd

0
Johnny Chan
13337 S. Street #38
Cerritos, CA 90703 2,305,163
Jason Chan
2506 Anthem Village, Suite
E460
Henderson, NV 89052 450,374
Scott D. Coon
613 31st St
Manhattan Beach, CA 90266 2,129,474
TOTAL:   4,885,011


--------------------------------------------------------------------------------

- 8 -

SCHEDULE B

Release Schedule for Jon C. Chan, LLC




Release Date
Percentage of Total
Escrowed Securities to be
Released Total Number of
Escrowed
Securities to be
Released 18 months after the Closing Date 17.5% 403,404 24 months after the
Closing Date 17.5% 403,404 30 months after the Closing Date 17.5% 403,404 36
months after the Closing Date 17.5% 403,404 42 months after the Closing Date
17.5%
403,404
48 months after the Closing Date 12.5
288,143
TOTAL: 100% 2,305,163


--------------------------------------------------------------------------------

- 9 -

SCHEDULE B

Release Schedule for Jason Chi Chan, LLC




Release Date
Percentage of Total
Escrowed Securities to be
Released Total Number of
Escrowed
Securities to be
Released 18 months after the Closing Date 17.5% 78,815 24 months after the
Closing Date 17.5% 78,815 30 months after the Closing Date 17.5% 78,815 36
months after the Closing Date 17.5% 78,815 42 months after the Closing Date
17.5%
78,815
48 months after the Closing Date 12.5
56,299
TOTAL: 100% 450,374


--------------------------------------------------------------------------------

- 10 -

SCHEDULE B

Release Schedule for Scott D. Coon




Release Date
Percentage of Total
Escrowed Securities to be
Released Total Number of
Escrowed
Securities to be
Released 18 months after the Closing Date 17.5% 372,658 24 months after the
Closing Date 17.5% 372,658 30 months after the Closing Date 17.5% 372,658 36
months after the Closing Date 17.5% 372,658 42 months after the Closing Date
17.5%
372,658
48 months after the Closing Date 12.5
266,184
TOTAL: 100% 2,129,474


--------------------------------------------------------------------------------